            Case 1:16-cv-01533-ABJ Document 52 Filed 12/10/18 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                           Plaintiff,

             v.
                                                         Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                         Defendant.


                          PLAINTIFF’S SPECIAL STATUS REPORT

          Plaintiff, OI European Group B.V. (“OIEG”) submits this special status report to advise

 the Court that on December 6, 2018, an ICSID ad hoc committee (the “Annulment Committee”)

 “rejected in its entirety” the request by Defendant, the Bolivarian Republic of Venezuela, to

 annul the arbitration award that is the subject of this litigation (the “OIEG Award”). The OIEG

 Award was issued against the Republic on March 15, 2015, after an ICSID arbitration panel

 found that the Republic unlawfully expropriated OIEG’s assets. A copy of the English-language

 version of the Annulment Committee’s December 6, 2018 decision is attached as Exhibit 1. The

 OIEG Award is no longer subject to any further ICSID annulment or equivalent proceeding.

          The Republic’s efforts to delay began soon after the OIEG Award was issued. On July 7,

 2015, the Republic sought annulment and a stay of the OIEG Award, basing its application, in

 part, on the contention that a member of the ICSID tribunal was biased. This gambit generated a

 provisional stay, as ICSID formed the Annulment Committee to review the application. On

 April 4, 2016, the Annulment Committee vacated the provisional stay.




DB1/ 100927947.3
               Case 1:16-cv-01533-ABJ Document 52 Filed 12/10/18 Page 2 of 4



          Several months later, as the Court will recall, OIEG commenced this action, pursuant to

 22 U.S.C. §1650a and Article 54 of the Convention on the Settlement of Investment Disputes

 between States and Nationals of Other States, to recognize the OIEG Award [Dkt. No. 1]. The

 Republic moved to dismiss or stay these proceedings on September 27, 2017. [Dkt. No. 23].

 Exercising its discretionary power under Landis v. N. Am. Co., 299 U.S. 248, 254 (1936), the

 Court stayed this action almost a year ago, on December 21, 2017, stating: “Given the pendency

 of proceedings to annul the very award the Court is being asked to enforce, the Court is

 persuaded, in an exercise of its judgment, after weighing the competing interests involved . . .

 that the matter should be stayed, and that the circumstances should be reviewed with regularity to

 avoid an unduly lengthy or indefinite stay.” December 21, 2017 Minute Order.

          Within the annulment proceedings themselves, the Republic wrought considerable delay

 throughout 2018, attacking the good faith of the committee president, withholding payment, and,

 on July 20, 2018, seeking yet another stay.1 The latter request was denied on September 24,

 2018.

          The Annulment Decision has now reaffirmed the OIEG Award, conclusively confirming

 its validity and finality, and clearing the way for issuance of a judgment by this Court.2 As

 confirmed by the Annulment Decision, the OIEG Award requires payment in the principal

 amount of $372,461,982, plus:

                 1. $5,750,000 in costs and expenses relating to the original arbitration proceeding;
                    plus
                 2. $3,864,811.05 in costs and expenses relating to the Annulment Proceedings; plus




          1
              See Exhibit 1, Section II (documenting delay tactics).
          2
           On April 9, 2018, OIEG filed its Motion to Modify the Stay of this Proceeding, seeking to condition any
 continued stay upon the voluntary posting of a bond by the Republic. [Dkt. No. 45]. The motion remains pending
 and would be mooted by the issuance of a judgment.

DB1/ 100927947.3                                             2
              Case 1:16-cv-01533-ABJ Document 52 Filed 12/10/18 Page 3 of 4



               3. Interest on items (1)-(3) and the principal amount, under the terms set out in the
                  OIEG Award and Annulment Decision.3
          The underlying arbitration was commenced more than seven years ago. Almost a year

 ago, this Court accommodated the Republic with the opportunity to pursue annulment. Further

 accommodation is not warranted, as the OIEG Award is final. Accordingly, OIEG requests that

 the Court vacate its stay, deny OIEG’s motion to modify as moot, deny the Republic’s motion to

 dismiss, authorize OIEG to submit a form of proposed judgment, and enter judgment in

 accordance with the OIEG Award, as confirmed by the Annulment Decision.



 Dated: December 10, 2018                                Respectfully submitted,

                                                            MORGAN, LEWIS & BOCKIUS LLP

                                                            By: /s/ Susan Baker Manning
                                                            Susan Baker Manning, Bar No. 499635
                                                            susan.manning@morganlewis.com
                                                            1111 Pennsylvania Avenue, NW
                                                            Washington, DC 20004
                                                            Telephone:    +1.202.739.3000
                                                            Facsimile:    +1.202.739.3001

                                                            and

                                                            Sabin Willett (pro hac vice)
                                                            sabin.willett@morganlewis.com
                                                            Christopher L. Carter (pro hac vice)
                                                            christopher.carter@morganlewis.com
                                                            One Federal Street
                                                            Boston, MA 02110-1726
                                                            Telephone:     +1.617.341.7700
                                                            Facsimile:     +1.617.341.7701

                                                            Attorneys for Plaintiff
                                                            OI European Group B.V.


          3
           Upon vacatur of the stay and denial of the pending motion to dismiss, OIEG will submit a proposed form
 of judgment setting out the calculations of attorneys’ fees and interest awarded by ICSID in respect to the OIEG
 Award, as confirmed by the decision of the Annulment Committee.

DB1/ 100927947.3                                        3
             Case 1:16-cv-01533-ABJ Document 52 Filed 12/10/18 Page 4 of 4



                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 10, 2018, I caused this document to be electronically

 filed with the Clerk of the Court of the U.S. District Court for the District of Columbia by using

 the CM/ECF system, which will automatically generate and serve notice of this filing to all

 counsel of record. I further certify that I am not aware of any party who will not receive such

 notice.



 Dated: December 10, 2018


                                                          ______/s/ Susan Baker Manning_______
                                                                   Susan Baker Manning




DB1/ 100927947.3                                   5
